      Case 4:20-cv-03732 Document 2 Filed on 10/30/20 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



 EKO BRANDS, LLC,                                       Civil Action No. 4:20-cv-03732

                       Plaintiff,

         v.                                               JURY TRIAL DEMANDED

 SOLOFILL, LLC; and ROBERT VU, an
 individual,

                       Defendants.



                              PLAINTIFF’S FRCP 7.1 DISCLOSURE

       Plaintiff Eko Brands, LLC hereby states pursuant to Federal Rule of Civil Procedure 7.1

that its parent company is Espresso Supply, Inc. and no publicly held corporation owns 10% or

more of Plaintiff.




PLAINTIFF’S FRCP 7.1 DISCLOSURE                                                  Page 1
     Case 4:20-cv-03732 Document 2 Filed on 10/30/20 in TXSD Page 2 of 2




Dated: October 30, 2020            Respectfully submitted,

                                   /s/ Darin M. Klemchuk
                                   Darin M. Klemchuk
                                   Attorney-in-Charge
                                   Texas State Bar No. 24037685
                                   Southern District Bar No. 23662
                                   darin.klemchuk@klemchuk.com
                                   Christian Cowart
                                   Texas Bar No. 24105748
                                   Southern District Bar No. 3206703
                                   christian.cowart@klemchuk.com
                                   KLEMCHUK LLP
                                   8150 N. Central Expressway, 10th Floor
                                   Dallas, Texas 75206
                                   Telephone: 214.367.6000
                                   Facsimile: 214.367.6001

                                   David A. Lowe (Pro Hac Vice to be filed)
                                   LOWE GRAHAM JONESPLLC
                                   701 Fifth Avenue, Suite 4800
                                   Seattle, WA 98104
                                   T: 206.381.3300
                                   Lowe@LoweGrahamJones.com

                                   ATTORNEYS FOR PLAINTIFF
                                   EKO BRANDS, LLC




PLAINTIFF’S FRCP 7.1 DISCLOSURE                                             Page 2
